35 F.3d 568
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James KUBIK, Petitioner-Appellant,v.George C. WELBORN, Respondent-Appellee.
No. 94-1109.
United States Court of Appeals, Seventh Circuit.
Argued Aug. 2, 1994.Decided Aug. 16, 1994.

Before COFFEY, EASTERBROOK and ROVNER, Circuit Judges.

ORDER

1
For the reasons stated by the district court, the judgment is


2
AFFIRMED.